Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*1005Petitioner, a prison inmate, was found guilty of the use of a controlled substance following a tier III disciplinary hearing. The Attorney General has informed this Court that the determination has been reversed administratively and all references thereto have been expunged from petitioner’s institutional record. As such, petitioner has received all the relief to which he is entitled, and the matter must be dismissed as moot (see Matter of Ortiz v Fischer, 71 AD3d 1244 [2010]; Matter of Johnson v Fischer, 67 AD3d 1217 [2009]).
Cardona, P.J., Spain, Kavanagh, Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.